                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

CAROLYN SAMUELS-                             )
BOSWELL,                                     )
                                             )
                      Plaintiff,             )
v.                                           )       Case No. CIV-18-321-SPS
                                             )
ANDREW M. SAUL,                              )
Commissioner of the Social                   )
Security Administration, 1                   )
                                             )
                      Defendant.             )

                                 OPINION AND ORDER

       The claimant Carolyn Samuels-Boswell requests judicial review of a denial of

benefits by the Commissioner of the Social Security Administration pursuant to 42 U.S.C.

§ 405(g). She appeals the Commissioner’s decision and asserts the Administrative Law

Judge (“ALJ”) erred in determining she was not disabled. For the reasons discussed below,

the Commissioner’s decision is hereby AFFIRMED.

                       Social Security Law and Standard of Review

       Disability under the Social Security Act is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment[.]” 42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social Security

Act “only if h[er] physical or mental impairment or impairments are of such severity that



 1
   On June 4, 2019, Andrew M. Saul became the Commissioner of Social Security. In accordance
with Fed. R. Civ. P. 25(d), Mr. Saul is substituted for Nancy A. Berryhill as the Defendant in this
action.
[s]he is not only unable to do h[er] previous work but cannot, considering h[er] age,

education, and work experience, engage in any other kind of substantial gainful work which

exists in the national economy[.]” Id. § 423 (d)(2)(A).                Social security regulations

implement a five-step sequential process to evaluate a disability claim. See 20 C.F.R.

§§ 404.1520, 416.920. 2

       Section 405(g) limits the scope of judicial review of the Commissioner’s decision

to two inquiries: whether the decision was supported by substantial evidence and whether

correct legal standards were applied. See Hawkins v. Chater, 113 F.3d 1162, 1164

(10th Cir. 1997). Substantial evidence is “‘more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938); see also Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir.

1996). The Court may not reweigh the evidence or substitute its discretion for the

Commissioner’s. See Casias v. Sec’y of Health & Human Svcs., 933 F.2d 799, 800 (10th



 2
   Step One requires the claimant to establish that she is not engaged in substantial gainful activity.
Step Two requires the claimant to establish that she has a medically severe impairment (or
combination of impairments) that significantly limits her ability to do basic work activities. If the
claimant is engaged in substantial gainful activity, or her impairment is not medically severe,
disability benefits are denied. If she does have a medically severe impairment, it is measured at
step three against the listed impairments in 20 C.F.R. Part 404, Subpt. P, App. 1. If the claimant
has a listed (or “medically equivalent”) impairment, she is regarded as disabled and awarded
benefits without further inquiry. Otherwise, the evaluation proceeds to step four, where the
claimant must show that she lacks the residual functional capacity (“RFC”) to return to her past
relevant work. At step five, the burden shifts to the Commissioner to show there is significant
work in the national economy that the claimant can perform, given her age, education, work
experience, and RFC. Disability benefits are denied if the claimant can return to any of her past
relevant work or if her RFC does not preclude alternative work. See generally Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).

                                                 -2-
Cir. 1991). But the Court must review the record as a whole, and “[t]he substantiality of

evidence must take into account whatever in the record fairly detracts from its weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also Casias, 933 F.2d at

800-01.

                                Claimant’s Background

      The claimant was forty-seven years old at the time of the administrative hearing

(Tr. 36, 259, 266). She completed seventh grade and has worked as a housekeeping cleaner

and cook helper (Tr. 45, 69). The claimant alleges that she has been unable to work since

January 1, 2014, due to heart problems, restless leg syndrome (“RLS”), chronic obstructive

pulmonary disease (“COPD”), blindness in her left eye, and a learning disability (Tr. 259,

266, 310).

                                  Procedural History

      In February 2015, the claimant applied for disability insurance benefits under Title

II of the Social Security Act, 42 U.S.C. §§ 401-434, and for supplemental security income

benefits under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381-85 (Tr. 259-72).

Her applications were denied. ALJ Deirdre O. Dexter conducted an administrative hearing

and determined that the claimant was not disabled in a written opinion dated September

25, 2017 (Tr. 15-28). The Appeals Council denied review, so the ALJ’s written opinion is

the Commissioner’s final decision for purposes of this appeal. See 20 C.F.R. §§ 404.981,

416.1481.




                                           -3-
                       Decision of the Administrative Law Judge

       The ALJ made her decision at step five of the sequential evaluation. She found that

the claimant had the residual functional capacity (“RFC”) to perform a limited range of

light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), i. e., she could lift/carry

twenty pounds occasionally and ten pounds frequently, stand/walk up to four hours in an

eight-hour workday, sit up to six hours in an eight-hour workday, occasionally climb ramps

or stairs, but could never climb ladders, ropes, or scaffolds (Tr. 20). As to environmental

limitations, the ALJ found the claimant should not be exposed to unprotected heights and

dangerous moving mechanical parts, should avoid concentrated exposure to extreme heat

or extreme cold, and should avoid even moderate exposure to humidity, dusts, odors,

fumes, and pulmonary irritants (Tr. 20). Due to psychologically-based factors, the ALJ

found the claimant could perform simple, routine, and repetitive work instructions with

regular breaks every two hours, could occasionally interact with supervisors as needed to

receive work instructions, could work in proximity to co-workers but should have no more

than occasional direct work interactions with them, and could never interact with the

general public (Tr. 20). Due to impaired peripheral vision in the claimant’s left eye, the

ALJ found the claimant could not perform jobs where items approached her from the left

(Tr. 20, 25). The ALJ further found the job should not involve more than ordinary and

routine changes to the work setting or work duties, and should not require reading, writing,

or math above a third-grade level (Tr. 20). The ALJ then concluded that although the

claimant could not return to her past relevant work, she was nevertheless not disabled

because there was other work she could perform, e. g., charger II (Tr. 27-28).

                                            -4-
                                          Review

       The claimant contends that the ALJ erred by failing to: (i) properly evaluate whether

her mental impairments met the requirements of Appendix 1, Part 404, Subpart P (“the

Listings”); and (ii) properly identify a job she could perform, existing in significant

numbers, given the limitations in her RFC. The Court finds these contentions unpersuasive

for the following reasons.

       The ALJ found the claimant had the severe impairments of borderline intellectual

functioning, depression, anxiety disorder, COPD, loss of central visual acuity, obesity, and

RLS, but that her mild thoracic spondylosis and hepatitis C were non-severe (Tr. 17-18).

The relevant medical records reveal the claimant’s primary care providers began treating

her for depression in January 2014 (Tr. 454-55). Jarvis Thompson, a licensed professional

counselor at CREOKS, established an initial mental health treatment plan on July 2, 2015,

which included diagnoses of dysthymic disorder, generalized anxiety disorder, and

uncomplicated bereavement (Tr. 585).

       On April 24, 2015, Kathleen Ward, Ph.D. conducted a consultative mental status

examination of the claimant (Tr. 516-21). Dr. Ward observed that the claimant was

sometimes “childlike,” seemed to take little to no responsibility for events and became

tearful when discussing her father’s death (Tr. 518). She indicated that the claimant’s

social demeanor was consistent with someone who may have intellectual impairments

(Tr. 518). Dr. Ward administered the Montreal Cognitive Assessment (“MOCA”), the

results of which were consistent with “some cognitive impairment” (Tr. 518). Dr. Ward’s



                                            -5-
diagnostic impression was mild intellectual disability v. borderline intellectual functioning,

amphetamine use disorder by history, and unspecified depressive disorder (Tr. 518).

       William Bryant, Ph.D. conducted a consultative mental status examination of the

claimant on June 18, 2015 (Tr. 561-62). He administered the Wechsler Adult Intelligence

Scale III, which produced a verbal score of 66, a performance score of 77, and a full-scale

IQ score of 68 (Tr. 768-69). Dr. Bryant observed the claimant interacted with good

confidence, used her fingers on math problems, and could not multiply (Tr. 562). He also

observed she could read some, but not all, the words she was presented with and could not

sound out any of them (Tr. 562). Dr. Bryant diagnosed the claimant with mild intellectual

disability, major depressive disorder (moderate), polysubstance dependence in stable

remission, and rule out attention deficit disorder (Tr. 562).

       State agency psychologist Jason Gunter, Ph.D. reviewed the record in October 2015

and November 2015 and found the claimant was moderately limited in her ability to

maintain attention and concentration for extended periods, work in coordination with or in

proximity to others without being distracted by them, accept instructions and respond

appropriately to criticism from supervisors, and respond appropriately to changes in the

work setting; and was markedly limited in her ability to understand, remember, and carry

out detailed instructions, and interact appropriately with the general public (Tr. 120-22,

154-57). He determined that the claimant could perform simple tasks of 1-2 steps with

routine supervision, interact appropriately with co-workers and supervisors for incidental

work purposes but should avoid contact with the public, and could adapt to a work setting

and some forewarned changes in a usually stable work setting (Tr. 122, 173).

                                             -6-
       The claimant first asserts that the ALJ erred in her analysis of the Listings at step

three. In her written opinion at step three, the ALJ concluded that the claimant’s mental

impairments did not meet or medically equal a Listing (Tr. 16-18). In reaching her

conclusion, the ALJ made findings regarding the “Paragraph B” criteria related to the

claimant’s mental impairments. She determined that the claimant had moderate limitations

in the functional areas of: (i) understanding, remembering, or applying information;

(ii) interacting with others; (iii) concentrating, persisting, or maintaining pace; and

(iv) adapting oneself (Tr. 18-19).

       Although the claimant bears the burden of proof at step three to establish that she

meets or equals the requirements for a listed impairment, see Fischer–Ross v. Barnhart,

431 F.3d 729, 733 (10th Cir. 2005), the ALJ's responsibilities at step three of the sequential

analysis require her to determine “whether the claimant's impairment is equivalent to one

of a number of listed impairments that . . . [are] so severe as to preclude substantial gainful

activity.” Clifton, 79 F.3d at 1009 [quotation omitted]. Clifton requires the ALJ to discuss

the evidence and explain why the claimant was not disabled at step three. Id., citing Cook

v. Heckler, 783 F.2d 1168, 1172–73 (4th Cir. 1986). However, the ALJ’s failure to make

specific findings at step three can be harmless error when “the ALJ’s confirmed findings

at steps four and five of [her] analysis, coupled with indisputable aspects of the medical

record, conclusively preclude [c]laimant’s qualification under the listings at step three.”

Fischer–Ross, 431 F.3d at 735. A reviewing court may thus “supply a missing dispositive

finding . . . where, based on material the ALJ did at least consider (just not properly), [the



                                             -7-
court] could confidently say that no reasonable administrative factfinder, following the

correct analysis, could have resolved the factual matter in any other way.” Id. at 733-34.

       In this case, the ALJ found that the claimant’s mental impairments did not meet or

equal any listing at step three, but only specifically considered Listings 12.02

(Neurocognitive Disorders), 12.04 (Depressive, bipolar and related disorders), and 12.11

(Neurodevelopmental disorders) in her written decision (Tr. 16-18). 3 The claimant asserts

that she meets Listing 12.05B (Intellectual Disorder) and that the ALJ erred by not

expressly considering this listing in her opinion. Listing 12.05B requires the following:

       1. Significantly subaverage general intellectual functioning evidenced by a or b:

           a. A full scale (or comparable) IQ score of 70 or below on an individually
              administered standardized test of general intelligence; or

           b. A full scale (or comparable) IQ score of 71-75 accompanied by a verbal or
              performance IQ score (or comparable part score) of 70 or below on an
              individually administered standardized test of general intelligence; and


 3
      Listings 12.02 and 12.04 contain the following criteria: (i) “paragraph A” medical
documentation criteria, (ii) “paragraph B” functional criteria, and (iii) “paragraph C” criteria for
serious and persistent mental disorders. See 20 C.F.R. Pt. 404, Subpt. P, App. 1 §§ 12.02, 12.04
(effective August 22, 2017 to March 13, 2018). In order to meet Listings 12.02 or 12.04, a claimant
must satisfy the “paragraph A” medical documentation criteria and either the “paragraph B”
criteria or the “paragraph C” criteria. Id. The “paragraph B” criteria requires proof that the
claimant has an extreme limitation of one, or marked limitation of two, of the following areas of
mental functioning: (1) understand, remember, or apply information; (2) interact with others;
(3) concentrate, persist, or maintain pace; and (4) adapt or manage oneself. Id. The “paragraph
C” criteria requires that the claimant has a medically documented history of the existence of the
disorder over a period of at least 2 years, and evidence of both: (1) medical treatment, mental
health therapy, psychosocial support, or a highly structured setting that is ongoing and that
diminishes the symptoms and signs of her mental disorder; and (2) marginal adjustment, that is, a
minimal capacity to adapt to changes in her environment or to demands that are not already a part
of her daily life. Id. Listing 12.11 contains only the “paragraph A” medical documentation criteria
and the “paragraph B” functional criteria, both of which must be satisfied. See 20 C.F.R. Pt. 404,
Subpt. P, App. 1 § 12.11 (effective August 22, 2017 to March 13, 2018).


                                                -8-
       2. Significant deficits in adaptive functioning currently manifested by extreme
          limitation of one, or marked limitation of two, of the following areas of mental
          functioning:

          a. Understand, remember, or apply information (see 12.00E1); or

          b. Interact with others (see 12.00E2); or

          c. Concentrate, persist, or maintain pace (see 12.00E3); or

          d. Adapt or manage oneself (see 12.00E4); and

       3. The evidence about your current intellectual and adaptive functioning and about
          the history of your disorder demonstrates or supports the conclusion that the
          disorder began prior to your attainment of age 22.

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.05B (effective August 21, 2017 to March 13,

2018). As an initial matter, the claimant correctly asserts that her full-scale IQ score of 68

meets the first prong of Listing 12.05B. The claimant also asserts that she meets the third

prong of Listing 12.05B because she was in special education classes, had poor grades,

worked below grade level in school, and took her driving test four times, contentions that

the Commissioner does not address. The Court will thus assume arguendo that the

claimant meets the third prong, leaving only the second prong at issue in this case.

       In support of her position that she has significant deficits in adaptive functioning

and meets the second prong of Listing 12.05B, the claimant suggests that she has at least a

marked, if not extreme, limitation in her ability to adapt or manage oneself because, inter

alia, Dr. Bryant indicated she was unable to manage her own benefits, Dr. Ward described

her as “childlike” and unwilling to take responsibility for events, and Dr. Gunter found she

could not adapt well. The claimant also suggests that she is markedly limited in her ability

to interact with others because, inter alia, Dr. Ward observed that her social demeanor was

                                             -9-
consistent with someone who may have intellectual impairments, Dr. Bryant noted she had

some anti-social attitudes, and Dr. Gunter found that she was socially limited and unable

to deal with the public. Similarly, the claimant asserts that she is markedly limited in her

ability “concentrate, persist, or maintain pace” due to, inter alia, her low MOCA score. In

other words, the claimant asks the Court to reweigh the evidence in the record, which the

Court cannot do. See Casias, 933 F.2d at 800 (“In evaluating the appeal, we neither

reweigh the evidence nor substitute our judgment for that of the agency.”). In forming the

RFC at step four, the ALJ discussed Dr. Ward’s consultative examination, the claimant’s

MOCA score, Dr. Bryant’s consultative examination, the claimant’s IQ scores, Dr.

Gunter’s reviewing opinion, as well as her borderline intellectual functioning, which she

noted did not prevent the claimant from working in the past (Tr. 22-26). These findings

provide substantial evidence for the ALJ’s determination that the claimant’s mental

impairments did not meet or equal any listing, including Listing 12.05B. See Fischer-Ross,

431 F.3d at 734 (No “remand for a more thorough discussion of the listings” is required

“when confirmed or unchallenged findings made elsewhere in the ALJ’s decision confirm

the step three determination under review.”). In any event, the adaptive functioning

requirements found in Listing 12.05B(2) are identical to the paragraph B criteria for

Listings 12.02, 12.04, and 12.11, which the ALJ did address and the claimant does not

otherwise challenge. When the ALJ’s paragraph B analysis is applied to Listing 12.05B,

the claimant does not meet the significant deficits in adaptive functioning requirement and

is therefore precluded from qualifying under this listing at step three.        Thus, “any



                                           -10-
deficiency in the ALJ’s articulation of h[er] reasoning to support h[er] step three

determination is harmless.” Fischer-Ross, 431 F.3d at 735.

       The claimant’s remaining arguments relate to the ALJ’s findings at step five. At the

administrative hearing, the ALJ elicited testimony from a vocational expert (“VE”) that the

claimant’s past relevant work included housekeeping cleaner (DICOT § 323.687-014) and

cook helper (DICOT § 317.687-010) (Tr. 69-70). As relevant to this appeal, the ALJ

posited to the VE an individual with the age, education, and work history of the claimant

who could perform work with the limitations adopted as the RFC set forth above (Tr. 72-

73). The VE testified that such person could not perform the claimant’s past work but

could perform the job of charger II (DICOT § 700.687-026), a sedentary, unskilled job

with 19,000 jobs in the national economy (Tr. 71, 74). The VE explained that a charger II

“[H]elps set up a bench hand, brings items. [T]hey may do some . . . light cleaning,

brushing. It’s obviously small objects such as silver, jewelry, things of that sort.” (Tr. 76).

Based on this testimony, the ALJ concluded that the claimant could perform the job of

charger II and that 19,000 jobs was a significant number of jobs in the national economy

(Tr. 28).

       The claimant first contends that there is no affirmative evidence in the record

demonstrating her ability to perform mathematics or write at the levels necessary to

perform the charger II job. The Math Development Level (“MDL”) for the charger II job

is one, which includes the following skills: “Add and subtract two-digit numbers. Multiply

and divide 10's and 100's by 2, 3, 4, 5. Perform the four basic arithmetic operations with

coins as part of a dollar. Perform operations with units such as cup, pint, and quart; inch,

                                             -11-
foot, and yard; and ounce and pound.” DICOT, App. C, Sec. III (4th ed., revised 1991),

1991 WL 688702. An MDL of one is the lowest level. Id. Similarly, the charger II job has

a Language Development Level (“LDL”) of one, which includes the following writing

skills: “Print simple sentences containing subject, verb, and object, and series of numbers,

names, and addresses.” Id. An LDL of one is also the lowest level. Id. Notably, the

claimant’s past relevant work as a housekeeping cleaner and cook helper also have an MDL

and LDL of one. DICOT §§ 323.687-014, 317.687- 010. Furthermore, the RFC and

hypothetical question posed to the VE limited the claimant to reading, writing, and math at

a third-grade level although she had successfully completed seventh grade.

       The claimant nevertheless contends that she is unable to perform math or write at

the levels indicated for the charger II job, pointing to Dr. Bryant’s observations that she

used her fingers on math problems and could not multiply, her MOCA score, and her own

statement that she could not count change. However, as discussed above, the ALJ

thoroughly summarized the relevant evidence in the record, including Dr. Bryant’s

assessment, the claimant’s MOCA score, and the claimant’s hearing testimony, and her

opinion clearly indicates that she adequately considered the medical evidence of record in

reaching her conclusions regarding the claimant’s RFC. Furthermore, the only suggested

limitations in the medical record were those stated by the state reviewing physicians and

psychologists, which the ALJ adopted, added more restrictive limitations of her own, and

still concluded that the claimant could perform a reduced range of light work. Most

importantly, though, the claimant disregards that she has the burden to provide evidence of

her functional limitations. See Howard v. Barnhart, 379 F.3d 945, 948 (10th Cir. 2004).

                                           -12-
The Commissioner’s burden at step five is to prove that there are jobs in the economy the

claimant can perform given the limitations proven at steps one through four, see Haddock

v. Apfel, 196 F.3d 1084, 1088 (10th Cir. 1999), it is not “to provide medical evidence in

support of an RFC assessment, unless the ALJ’s duty to further develop the record is

triggered.” See Howard, 379 F.3d at 948 [citation omitted].

       Finally, the claimant contends that the ALJ did not “give consideration to the

factors that should direct an ALJ’s resolution of the significant number inquiry,” Norris v.

Barnhart, 197 Fed. Appx. 771, 777 (10th Cir. 2006) citing Trimiar v. Sullivan, 966 F.2d

1326, 1330 (10th Cir. 1992), when she concluded that 19,000 charger II jobs amounted to

a significant number of jobs in the national economy. Courts have declined to set a rule

establishing what constitutes a significant number of jobs for purposes of the Act. See,

e. g., Trimiar, 966 F.2d at 1330. Instead, the ALJ should determine numerical significance

based on an individualized evaluation of the facts of each case and, most importantly, her

own common sense. Allen v. Barnhart, 357 F.3d 1140, 1144 (10th Cir. 2004) citing

Trimiar, 966 F.2d at 1330. Factors the ALJ should consider in this analysis include: “the

level of claimant's disability; the reliability of the vocational expert's testimony; the

distance claimant is capable of travelling to engage in the assigned work; the isolated nature

of the jobs; the types and availability of such work, and so on.” Trimiar, 966 F.2d at 1330

(internal citations omitted). However, when the number of jobs available in the national

economy is “much larger” than the 650 to 900 regional jobs at issue in Trimiar, a multi-

factor analysis is not necessary. Raymond v. Astrue, 356 Fed. Appx. 173, 178 n.2 (10th Cir.



                                            -13-
2009) (“Trimiar does not hold that . . . a court must engage in a factoral analysis when the

number of jobs [nationally] available is, as here (1.34 million), much larger.”).

       The claimant does not contend that 19,000 jobs is an insignificant number of jobs

in the national economy; rather, she contends that the ALJ erred by failing to conduct a

significant number inquiry using the factors set forth above. The claimant relies on Stokes

v. Astrue, 274 F. Appx. 675 (10th Cir. 2008), and Norris v. Barnhart, 197 Fed. Appx. at

777, which she claims stand for the proposition that a remand for a specific multi-factor

analysis is appropriate when the number of available jobs in the national economy is less

than 152,000 or 190,000, respectively. However, the standard of review in both of those

cases was the more rigorous harmless error standard because the ALJ erred with respect to

one of the identified jobs and therefore never analyzed whether the number of remaining

jobs was significant in the first instance. Stokes, 274 F. Appx. at 684; Norris, 197 Fed.

Appx. at 777. Harmless error applies if “no reasonable administrative factfinder, following

the correct analysis, could have resolved the factual matter in any other way.” Allen v.

Barnhart, 357 F.3d at 1145. In this case, because the ALJ found 19,000 jobs to be a

significant number, the Court’s role is to review that number using the substantial evidence

standard set forth above Id. at 1143-44 (explaining the difference between reviewing an

ALJ’s factual finding of significance and supplying a dispositive finding for an ALJ).

Here, the Court is persuaded that the ALJ’s finding that 19,000 jobs in the national

economy constitutes a significant number is supported by substantial evidence. See

Trimiar, 966 F.2d at 1332 (noting that courts need not “strain at numbers” when deciding

whether an ALJ’s findings concerning what constitutes a significant number of jobs if the

                                            -14-
ALJ’s decision is otherwise supported by substantial evidence). See also Fox v. Colvin,

2015 WL 5178414, at *4 (W.D. Okla. Sept. 3, 2015) (“The Rogers [v. Astrue, 312 Fed.

Appx. 138, 142 (10th Cir. 2009)] decision came out the same year as Raymond, and that

court implicitly found, as a matter of law, without engaging in a multi-factor analysis, that

11,000 jobs in the national economy is significant. The Court is persuaded by Rogers and

finds that 32,000 utility tractor jobs in the national economy is also significant.”).

Furthermore, the ALJ’s determination is consistent with courts in this circuit as well as

persuasive authority from other circuits suggesting that fewer than 19,000 jobs can

constitute a significant number of jobs in the national economy. See, e. g., Rogers, 312

F. Appx. at 142 (finding the ALJ could rely on 11,000 jobs nationally as substantial

evidence to support her finding of non-disability); Jones v. Colvin, 2015 WL 5573074, at

*3 (E.D. Okla. Sept. 22, 2015) (finding 15,520 jobs in the national economy significant);

Holmes v. Saul, 2019 WL 3290492, at *6 (D.N.M July 22, 2019) (finding 11,700 jobs in

the national economy significant). As such, the ALJ's findings at step five of the sequential

evaluation are supported by substantial evidence.

       The Court finds that when all the evidence is taken into account, the conclusion that

the claimant could perform light work with the aforementioned limitations is thus well

supported by substantial evidence. See Hill v. Astrue, 289 Fed. Appx. 289, 293 (10th Cir.

2008) (“The ALJ provided an extensive discussion of the medical record and the testimony

in support of his RFC finding. We do not require an ALJ to point to ‘specific, affirmative,

medical evidence on the record as to each requirement of an exertional work level before

[he] can determine RFC within that category.’”), quoting Howard, 379 F.3d at 949.

                                            -15-
                                      Conclusion

      In summary, the Court finds that correct legal standards were applied, and that the

decision of the Commissioner is supported by substantial evidence. The Commissioner's

decision is therefore hereby AFFIRMED.

      DATED this 8th day of April, 2020.



                                 ____________________________________
                                 STEVEN P. SHREDER
                                 UNITED STATES MAGISTRATE JUDGE




                                         -16-
